Title: From George Washington to Wakelin Welch & Son, 8 January 1788
From: Washington, George
To: Welch, Wakelin



Gentn
[Mount Vernon, 8 January 1788]

I have recd your letter of the 7th of March and 14th of July, the former enclosing my acct current, in which my drafts upon you &c. are justly and properly Stated.
The seeds, Ploughs &c. sent by the Mary Capt. Andrews, arrived safe, but some of the former were injured by being put into the hold of the Vessel; they were in casks, and the Capt. said he did not know the contents of them or they should have been deposited in a more suitable place; however, upon the whole, they arrived in much better order than those things generally do.
I thank you for your attention to Mr Youngs two drafts for £11.12 & £9.12.6 should I have occasion to apply to that Gentn for any thing more I shall advice you thereof, and your further attention to his bills will be very obliging.
Mrs Bloxham’s receiving £10.1.10 of you, which she had paid to Mr Peacey for seeds on my acct was perfectly agreeable to me. while I was in Philadelphia last summer I drew upon you for £100 in favor of Robert Morris Esqr. and advised you regularly thereof. I am Gentn yrs &c.

G. Washington

